DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of Invention I in the reply filed on 4/20/22 is acknowledged.  The traversal is on the ground(s) that each independent claim, as amended on 4/20/22, defines a special technical feature that defines a contribution over the prior.  This is found persuasive. Claims 1-4, 7-10 and 12-15 are examined below.

Claim Objections
2.	Claims 1, 9 and 14 are objected to because of the following informalities:  recitations to "the board".  There is insufficient antecedent basis for this limitation in these claims as both “game board” and “board game overlay” are claimed. In view of applicant’s specification, the scope is not indefinite as it is clear “game board” is being referenced.  However, to ensure clarity, it recommended to amend to “the game board”.
Claim 3 is objected to because of the following informalities: examiner brings attention to the limitation of "at least 391 detectors", which deviates from “at least 361 detectors” recited in Specification page 6 line 7. 


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 15, which depends from method claim 14, fails to further limit method claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
4.	Claims 1-4, 7-10 and 12-14 are allowed.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See MacIver et al. (US Pub. No. 2006/0175753), Assa (US Pub. No. 2013/0244784), Rylander (US Pub. No. 2011/0042894), Orlinsky (US Pub. No. 2010/0062846), Gilboa (US Pat. No. 5,853,327), McClard et al. (US Pub. No. 2018/0207518), 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711